Citation Nr: 1133197	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  96-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) prior to November 9, 1998.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD on or after November 9, 1998.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a July 2008 decision, the Board granted an effective date of August 10, 1990 for the grant of service connection for PTSD.  The Board observed that the issue of entitlement to TDIU has also been raised by the record as the Veteran has contended that he has not been able to work due to his service-connected PTSD.  This issue has been added as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded for additional records, to afford the Veteran a VA examination, and for the Veteran to complete a VA Form 21-8940.  In a May 2009 rating decision, the Veteran was granted a 50 percent rating for PTSD effective November 9, 1998.  Entitlement to TDIU was denied in a June 2009 rating decision.  

Unfortunately, the Board concludes that another remand is necessary before a decision can be reached on this matter.  

In February 2011, the Veteran filed a claim for type II diabetes.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran has perfected four issues; the three issues reflected above as well as the issue of entitlement to reimbursement for unauthorized medical expenses incurred at Affordable Dentures on October 19, 2009 and October 23, 2009.  The issue of entitlement to reimbursement of unauthorized medical expenses will be the subject of a separate rating decision that will be issued simultaneously with the matters reflected above.  See BVA Handbook, Directive 8430, Paragraph 14, c, 1.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his attorney assert that he is entitled to a 100 percent evaluation for his service-connected PTSD effective August 10, 1990 under the criteria in effect for mental disorders prior to the regulation amendments in 1996.  In the alternative, the Veteran and his attorney contend that he is entitled to a 70 percent rating under the current PTSD regulations with resultant TDIU, thus warranting a 100 percent rating effective August 10, 1990.

In the July 2008 remand, the Board stated that the Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his PTSD that have not yet been associated with the claims file.  The Board added that regardless of whether the Veteran responded, VA records dated from March 2007 to the present should be associated with the claims file.  The Board observes that VA records dated from March 2007 to April 2009 were associated with the claims file.  However, it also appears that there are additional outstanding VA records relevant to the Veteran's claim that have not been added to the claims file.  A remand is necessary to obtain these records as VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, it appears that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for a number of years.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that a veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

In this regard, the Board observes that despite an indication that the Veteran has received psychiatric treatment on a regular basis since at least 1980, only sporadic VA records have been associated with the claims file for the time period 1980 to 2000.  VA records from a facility in Michigan dated from 1980 to 1982 have been associated with the claims file.  During his July 1983 VA examination, the Veteran indicated that he had received VA treatment in Ann Arbor, Michigan and Gainesville, Florida.  The Veteran was currently living in Florida at the time of the examination.  It appears from a January 1987 VA examination report that the Veteran received outpatient treatment at Gainesville.  However, only a few VA hospitalization records have been associated with the claims file between 1982 and 2000.

In a February 1988 VA record, the Veteran reported that he had injured his back slipping off machinery and was now on workman's compensation.  A November 1988 VA record reflected that the Veteran had a history of herniated disk in January 1988.  Available VA records from Gainesville dated in 1988 also indicate that the Veteran received psychiatric treatment at the Augusta VA program between 1987 and 1988.  

It appears that around July 1990 the Veteran relocated to Tennessee.  He sought treatment at the VA facility in Mountain Home, Tennessee from October to November 1990.  The Veteran was treated in May 1991 at the VA facility in Nashville, Tennessee.  It was noted that the Veteran was hospitalized at the Gainesville PTSD unit for four weeks in 1986 and also in 1988 for an unspecified period of time.  The Veteran also spent four weeks on the War Trauma Project in Augusta, Georgia in 1987 and for five weeks in 1988.  He was also hospitalized for ten days at Mountain Home VA facility in October 1990.  The Veteran had outpatient psychiatric follow-up at Knoxville and Gainesville VAMCs.  The Veteran reported that he had not worked since August 1980 because workman's compensation will not cover him while on Valium and imipramine.  The Board observes that the 1986 hospitalizations and VA treatment at the facility in Knoxville are not of record.

In June 1995, the Veteran stated that he was on SSA disability and was unable to work due to his PTSD.  It also appears that the Veteran was receiving treatment at Gainesville at that time.  In a July 1997 statement the Veteran requested pension and indicated that he had severe heart problems and spinal problems.  He also stated that he was unable to work because of these problems and reported that he was on SSA disability for PTSD.

In an August 1997 VA examination, the Veteran stated that he had been unemployed since October 1996 when he had only worked for three weeks.  It was noted that the Veteran went to work when he was afraid of his SSA getting cut off but hurt his back and has not been able to work since then.  He had been on SSA disability since 1991, which he claimed was due to PTSD.  The Veteran claimed that he had a herniated disc from the injury in October 1996, which prohibited him from doing any work.  It was noted that the Veteran was hospitalized at the VA facilities in Johnson City, Tennessee and Gainesville, Florida in 1994 and was currently being treated at Gainesville on an outpatient basis.  The Board observes that the Veteran was granted pension in a December 1997 rating decision for ASHD with angina syndrome and DJD of the lumbar spine.  

An October 1996 SSA letter informed the Veteran that he no longer qualified for disability benefits beginning March 1996.  A January 1998 letter from the SSA indicated that he was denied benefits.  In an April 1998 letter, the Veteran stated that this letter showed that his SSA benefits were discontinued and that he planned to appeal the decision.  In a January 2005 VA examination, the Veteran reported that he was receiving SSA disability for PTSD and physical problems.  

A June 2005 pension notice letter reflected that VA changed the Veteran's pension award because they received a report from SSA showing that he began receiving SSA benefits in July 1999.  

It appears that all VA records from the Gainesville facility for the dates September 2000 to April 2009 have been associated with the claims file.  

After the requested VA and SSA disability records have been associated with the claims file, the Board notes that a retrospective opinion would be beneficial in this case.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (duty to assist in determining the level of disability for purposes of awarding a disability rating after the Secretary has revised a decision denying service connection may include requiring VA to develop medical evidence through a retrospective medical evaluation.)  Additionally, the Board concludes that the Veteran should be afforded a VA examination to determine if the Veteran is entitled to TDIU based on his service-connected disabilities, which are currently PTSD and bilateral defective hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate all VA records from 1982 to September 2000 and then again from April 2009 to the present from the Gainesville VAMC.  Additionally, request all VA records from the VA facility in Augusta, Georgia from 1986 to 1989 to include those from the War Trauma Project.  Also request all VA records from the VA facilities in Johnson City, Knoxville, Mountain Home, and Nashville, Tennessee from 1990 to 2000.  The requests should include searches of all archived records and all psychiatric and mental hygiene records.

2.  Obtain all available SSA disability records to include the Veteran's his first period of disability from approximately 1991 to March 1996 and from his second period of disability which appears to have begun in July 1999.  

3.  After the aforementioned development has been completed, the Veteran should be afforded a VA examination(s) to ascertain the severity and manifestations of his service-connected PTSD and to determine if he is unemployable based on his service-connected PTSD and bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed, to include GAF scores.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD, to include the impact of this disability on his ability to maintain gainful employment.  

Additionally, the examiner should be requested to review the Veteran's claims file, especially all medical evidence dated from 1980 to the present, and provide a retrospective opinion as to the severity and degree of impairment resulting from the Veteran's PTSD from his grant of service connection effective August 10, 1990 to the present.  The Board is particularly interested in ascertaining if the Veteran is unable to maintain gainful employment based on his service-connected PTSD and if so, when this occurred.  A discussion of all conclusions reached will be of considerable assistance to the Board.  

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The Board observes that the Veteran's PTSD should be rated under the PTSD criteria in effect prior to the 1996 regulation change as well as the current version of the criteria.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


